FCF P1 02/17 SUPPLEMENT DATED FEBRUARY 27, 2017 TO THE PROSPECTUS DATED FEBRUARY 1, 2017 OF FRANKLIN CUSTODIAN FUNDS (Franklin DynaTech Fund, Franklin Growth Fund, Franklin Income Fund, Franklin U.S. Government Securities Fund, Franklin Utilities Fund) Effective March 1, 2017, the prospectus is amended as follows: I. For the Franklin Income Fund, the portfolio management team under the “Fund Summary – Portfolio Managers” section starting on page 22 is revised as follows: Portfolio Managers Edward D. Perks, CFA Executive Vice President of Advisers and portfolio manager of the Fund since 2002. Matthew D. Quinlan Vice President of Advisers and portfolio manager of the Fund since 2012. Richard S. Hsu, CFA Vice President of Advisers and portfolio manager of the Fund since March 2017. Todd Brighton, CFA Portfolio Manager of Advisers and portfolio manager of the Fund since March 2017. II. For the Franklin Income Fund, the portfolio management team under the “Fund Details – Management” section starting on page 75 is revised as follows: Edward D. Perks, CFA Executive Vice President of Advisers Mr. Perks has been a portfolio manager of the Fund since 2002. He has final authority over all aspects of the Fund's investment portfolio, including but not limited to, purchases and sales of individual securities, portfolio risk assessment, and the management of daily cash balances in accordance with anticipated investment management requirements. The degree to which he may perform these functions, and the nature of these functions, may change from time to time. He joined Franklin Templeton Investments in 1992. Matthew D. Quinlan Vice President of Advisers Mr. Quinlan has been a portfolio manager of the Fund since 2012, providing research and advice on the purchases and sales of individual securities, and portfolio risk assessment. He joined Franklin Templeton Investments in 2005. Richard S. Hsu, CFA Vice President of Advisers Mr. Hsu has been a portfolio manager of the Fund since March 2017, providing research and advice on the purchases and sales of individual securities, and portfolio risk assessment. He joined Franklin Templeton Investments in 1996. Todd Brighton, CFA Portfolio Manager of Advisers Mr. Brighton has been a portfolio manager of the Fund since March 2017, providing research and advice on the purchases and sales of individual securities, and portfolio risk assessment. He joined Franklin Templeton Investments in 2000. CFA ® and Chartered Financial Analyst ® are trademarks owned by CFA Institute. Please retain this supplement with your prospectus for future reference. FCF S A 1 02/17 SUPPLEMENT DATED FEBRUARY 27, 2017 TO THE STATEMENT OF ADDITIONAL INFORMATION
